Broyles, C. J.
1. Under the facts of the case the court did not, for any reason assigned, err in excluding from the evidence two indictments against a third person. ,
2. As the name of the witness is not given in the 6th and 7th grounds of the motion for a new trial, complaining of the admission of certain testimony, these grounds can not be considered.
3. The 8th ground of the motion for a new trial is not complete in itself, a reference to the preceding ground being necessary to understand it. Under repeated rulings of the Supreme Court and of this court, such a ground can not be considered by this court.
4. The several excerpts from the charge of the court complained of, when considered in connection with the entire charge, contain no material error.
5. Under the “indeterminate-sentence act” of 1919 (Ga. L. 1919, p. 387), the jury must prescribe a minimum and a maximum term of imprisonment which is within the minimum and maximum terms prescribed by law. In the instant case the defendant was convicted of assault with intent to murder, and the punishment for that offense is fixed by the Penal Code as imprisonment and labor in the penitentiary for not less than two years nor longer than ten years. The verdict was as follows: “ We, the jury, find the defendant guilty, to serve in the penitentiary for a term of not less than ten years nor over ten years.” The jury, by this verdict, prescribed a minimum and maximum term of imprisonment which was within the minimum and maximum terms prescribed by law, as required by tlie statute, and the exceptions to the verdict are without merit.
6. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Hatcher & Smith, John B. Guerry, for plaintiff in error.
Jule Felton, solicitor-general, contra.